NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SUSAN M. PRECIOSE,                           )
                                             )
             Appellant,                      )
                                             )
v.                                           )
                                             )      Case No. 2D17-2807
RICHARD V. PRECIOSE,                         )
                                             )
             Appellee.                       )
                                             )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Pinellas
County; Thomas Minkoff, Judge.

Susan M. Preciose, pro se.

No appearance for Richard V. Preciose.


PER CURIAM.


             Affirmed.


NORTHCUTT and LUCAS, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.